Citation Nr: 0523687	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  03-36 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable evaluation for gastritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel




INTRODUCTION

The veteran served on active duty from December 1961 to 
December 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  VA has notified the veteran of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran's service-connected gastritis is currently 
manifested by occasional symptoms of abdominal or epigastric 
pain, reflux, gas, and diarrhea, with x-ray findings 
suggestive of gastritis.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating, but no 
higher, for gastritis have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 
4.113, 4.114, Diagnostic Codes 7304, 7305, 7306, 7307, 7346 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.

As discussed below, VA fulfilled its duties to inform and 
assist the veteran on this claim.  Accordingly, the Board can 
issue a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the veteran is 
not prejudiced by appellate review.

A substantially complete application for the veteran's claim 
was received on June 19, 2001.  In a July 3, 2001 letter, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate his claim, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the claimant to submit any evidence in 
his possession that pertains to the claim.  Thereafter, in a 
rating decision dated in December 2001, the veteran's claim 
was denied.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on July 3, 2001, 
complied with these requirements.

Additionally, the Board notes that the July 3, 2001 letter to 
the veteran properly notified him of his statutory rights.  
That is, even though the July 3, 2001 letter requested a 
response within 60 days, a recently enacted amendment to the 
VCAA clarified that the one-year period within which evidence 
may be submitted does not prohibit VA from making a decision 
on a claim before expiration of that time period.  38 U.S.C. 
§§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records and the veteran's VA medical records have 
been obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disability) records 
exist that have not been obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided a VA examination in July 
2001.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claim.  See 38 C.F.R. § 3.159(d) 
(2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of VA medical records showing treatment 
of the veteran from July 2000 to November 2003, a VA 
examination of the veteran in July 2001, and pleadings and 
contentions by the veteran and his representative.  For the 
purpose of reviewing the medical history of the veteran's 
service-connected disorder, see 38 C.F.R. §§ 4.1, 4.2 (2004), 
the Board also reviewed medical evidence developed in 
conjunction with prior claims, such as the veteran's service 
medical records, the report of a VA hospitalization of the 
veteran in 1970, and VA examinations conducted in September 
1970 and September 1975.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail the extensive 
evidence submitted by the veteran or on his behalf.  The 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows or fails to show regarding the 
veteran's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2004).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2004).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

The veteran's service-connected gastritis was originally 
rated as noncompensably disabling under Diagnostic Code 7399.  
The veteran was granted service connection for gastritis 
(psycho-physiologic gastro-intestinal reaction), which does 
not have a specific diagnostic code.  When a veteran is 
diagnosed with an unlisted condition, it must be rated under 
an analogous diagnostic code.  38 C.F.R. §§ 4.20, 4.27 
(2004).  The diagnostic code is "built-up" by assigning the 
first two digits from that part of the schedule most closely 
identifying the part of the body involved and then assigning 
"99" for the last two digits for all unlisted conditions.  
38 C.F.R. § 4.27 (2004).  Then, the disability is rated by 
analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 
(2004).  

In the December 2001 rating decision on appeal, the veteran's 
gastritis was rated as noncompensably disabling according to 
the analogous condition of hypertrophic gastritis under 
Diagnostic Code 7307.  Where the rating schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2004).  Under Diagnostic Code 7307, no zero 
percent evaluation is provided for hypertrophic gastritis.  
Under Diagnostic Code 7307 hypertrophic gastritis (identified 
by gastroscope) a 10 percent disability rating requires 
chronic gastritis with small nodular lesions and symptoms.  A 
30 percent disability rating is assigned from chronic 
gastritis with multiple small eroded or ulcerated areas and 
symptoms.  38 C.F.R. § 4.114, Diagnostic Code 7307 (2004).

In this case, the veteran was diagnosed with gastritis shown 
on gastroscopic examination in 1970.  The specific findings 
of the gastroscopy, however, are not part of the veteran's 
claims file.  The veteran has not required gastroscopic 
evaluation of his disability since 1970, more than 25 years 
ago.  A gastroscopic or endoscopic examination is an invasive 
procedure and was not conducted in conjunction with the July 
2001 VA examination of the veteran.  The results of that VA 
examination of the veteran and the recent medical treatment 
records of the veteran show essentially that the veteran has 
been diagnosed with mild gastroesophageal reflux.  Upper 
gastrointestinal x-ray series examinations of the veteran 
have shown findings of small areas of puddling of the 
contrast in the distal one-half of the stomach suggestive of 
gastritis in May 2001, a normal stomach in July 2001, and a 
question of mild antral fold thickening suggesting possible 
gastritis in August 2002.  The veteran's complaints have 
included occasional symptoms of abdominal or epigastric pain, 
reflux, gas, and diarrhea.  He has consistently denied 
symptoms of constipation, vomiting, hematemesis, or melena.  
There is no evidence of anemia, weight loss, or significant 
malnutrition due to his gastrointestinal symptoms.  In 
February 2003, it was noted that the veteran's 
gastroesophageal reflux disease was stable on Zantac and that 
the veteran took Mylanta for occasional gas.

The veteran is not service-connected for gastroesophageal 
reflux disease; however, when it is not possible to separate 
the effects of a service-connected condition from those of a 
non-service-connected condition, all such signs and symptoms 
must be attributed to the service-connected condition.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998); 38 C.F.R. § 
3.102 (2004).  Further, the Board notes that diseases of the 
digestive system, particularly within the abdomen, which 
while differing in the site of pathology, produce a common 
disability picture characterized primarily by varying degrees 
of abdominal pain, anemia, and disturbances in nutrition.  
Consequently, certain coexisting diseases in this area, do 
not lend themselves to distinct and separate disability 
evaluations without violating the fundamental principles of 
pyramiding outlined in 38 C.F.R. § 4.14.  See 38 C.F.R. § 
4.113 (2004).  According to 38 C.F.R. § 4.114, ratings under 
Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 
to 7348 inclusive will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. 
§ 4.114 (2004).

In this case, the veteran's gastrointestinal symptoms from 
gastroesophageal reflux disease have not been distinguished 
from the symptoms of his gastritis.  At the July 2001 VA 
examination, the veteran was diagnosed with both gastritis 
and gastroesophageal reflux disease.

Diagnostic Code 7346 for hiatal hernia provides a 60 percent 
disability rating for symptoms of pain, vomiting, material 
weight loss, and hematemesis or melena with moderate anemia, 
or other symptom combinations productive of severe impairment 
of health.  A 30 percent disability rating is warranted for 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent disability rating is assigned where two 
or more of the symptoms required for a 30 percent rating are 
present but of less severity.  38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2004).

The Board finds that although the evidence does not contain 
gastroscopic evidence of small nodular lesions, the symptoms 
of the veteran's disability nevertheless more nearly 
approximate the criteria for a 10 percent disability rating 
under either Diagnostic Code 7307 or by analogy under 
Diagnostic Code 7346.  His service-connected gastritis 
results in occasional symptoms of abdominal or epigastric 
pain, reflux, gas, and diarrhea.

The Board considered assigning the veteran a rating higher 
than 10 percent; however, the preponderance of the evidence 
is against the assignment of a disability rating greater than 
10 percent.  The Board has considered the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
level of the veteran's disability in his favor.  However, the 
objective medical evidence did not create a reasonable doubt 
regarding the level of his disability from gastritis.  There 
is no gastroscopic evidence of multiple small eroded or 
ulcerated areas and no evidence of substernal arm or shoulder 
pain or considerable impairment of the veteran's health due 
to his gastrointestinal disability to warrant a 30 percent 
disability rating under Diagnostic Codes 7307 and 7346 
respectively.

The Board has considered other diagnostic codes that provide 
for higher disability ratings for disorders of the digestive 
system.  There is no evidence of gastric ulcers or duodenal 
ulcers that are moderate with recurring episodes of severe 
symptoms two or three times a year averaging 10 days in 
duration, or with continuous moderate manifestations to 
warrant a 20 percent rating under Diagnostic Codes 7304 or 
7305.  38 C.F.R. § 4.114, Diagnostic Codes 7304, 7305 (2004).  
There is no evidence of marginal (gastrojejunal) ulcers that 
are moderate with episodes of recurring symptoms several 
times per year to warrant a 20 percent rating under 
Diagnostic Code 7306.  38 C.F.R. § 4.114, Diagnostic Code 
7306 (2004).

In order to evaluate the veteran's gastritis as more than 10 
percent disabling, his disability must more nearly 
approximate the criteria for that rating than the criteria 
for the 10 percent rating.  The overall effect of the 
veteran's symptoms of gastritis more nearly approximates the 
criteria for a disability rating of 10 percent but no higher.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2004).

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to gastrointestinal 
disabilities; however, the medical evidence reflects that 
those manifestations are not present in this case.  Second, 
the Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required any 
recent periods of hospitalization for his service-connected 
gastritis.

It is undisputed that the veteran's service-connected 
disability has an adverse effect on his employment, but it 
bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2004).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.


ORDER

Entitlement to a 10 percent disability rating, but no higher, 
for gastritis is granted, subject to the laws and regulations 
governing to the award of monetary benefits.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


